Case 4:17-cv-10963-MFL-SDD ECF No. 213 filed 04/24/20      PageID.3745   Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                Plaintiff,                          Case No. 17-cv-10963
                                                    Hon. Matthew F. Leitman
 v.

 TREASURE ENTERPRISE LLC,
 PATRICIA ENRIGHT GRAY and LARRY
 ALLEN HOLLEY

                Defendants,

 and

 KINGDOM ASSET MANAGEMENT LLC
 and CARLEEN RENEE HOLLEY,

           Relief Defendants.
 _________________________________________________________________/

        ORDER GRANTING SECOND AMENDED MOTION OF
       RECEIVER FOR AUTHORITY TO SELL REAL ESTATE
   LOCATED AT 4488 BRISTOL ROAD, FLINT TOWNSHIP, MICHIGAN

           This matter having come before the Court upon the Second Amended Motion

 of Receiver for Authority to Sell Real Estate Located at 4488 Bristol Road, Flint

 Township, Michigan (the “Motion”) filed by O’Keefe & Associates Consulting,

 LLC and Patrick O’Keefe (the “Receiver”); due and sufficient notice having been

 given; no objections to the relief requested in the Motion having been filed or




 4737904
Case 4:17-cv-10963-MFL-SDD ECF No. 213 filed 04/24/20         PageID.3746    Page 2 of 5




 asserted; a hearing having been held on April 23, 2020 at 9:30 a.m., and the Court

 being fully advised in the premises:

           THE COURT HEREBY FINDS THAT:

           A.   This Court has jurisdiction over this action pursuant to Section 22 of

 the Securities Act of 1933 [15 U.S.C. § 77a et seq.] and Section 27 of the

 Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] (the “Exchange Act”).

           B.   Venue is proper in this Court pursuant to Section 27 of the Exchange

 Act.

           C.   The Receiver is the duly appointed receiver pursuant to this Court’s

 Sealed Order Appointing Receiver [Docket No. 10] entered on March 28, 2017

 (the “Receivership Order”).

           D.   Due, timely and appropriate notice of the Motion and an opportunity

 to object or be heard with respect to the Motion and the relief requested therein has

 been provided to all interested persons and entities.

           E.   The Court has reviewed the Motion and all other pleadings of record

 related to the Motion.

           F.   After the filing of the Motion and publication of the sale, a competing

 offer to the offer set forth in the Motion was received by the Receiver.




                                            2
 4737904
Case 4:17-cv-10963-MFL-SDD ECF No. 213 filed 04/24/20          PageID.3747    Page 3 of 5




           G.   The Receiver conducted an auction of the property (the “Property”)

 between the offeror identified in the Motion and the competing offeror.

           H.   After spirited bidding, the offeror identified in the Motion submitted a

 First Amended Real Estate Purchase Agreement, [ECF 198] (the “Amended

 Purchase Agreement”) which amends the Real Estate Purchase Agreement

 attached as Exhibit A to the Motion, increasing the purchase price to $680,000.00.

 The offeror has also waived all contingencies set forth in the First Amended Real

 Estate Purchase Agreement. This was the highest and best offer received.

           I.   The Amended Purchase Agreement is the result of an arm’s length

 negotiation, undertaken consistent with and within the scope of the Receiver’s

 duties under the Receivership Order.

           J.   The publication of the sale was previously made and the purchase and

 sale of the Property is otherwise consistent with the requirements of 28 U.S.C.

 §2002.

           NOW, THEREFORE, IT IS ORDERED AND ADJUDGED THAT:

           1.   The Motion is GRANTED in its entirety.

           2.   The Order previously entered approving the sale of the Property on

 June 27, 2019 [Docket No. 170] is null and void.

           3.   The Receiver is authorized to sell the Property commonly known as

 4488 Bristol Road, Flint Township, Michigan, as more fully described in the

                                            3
 4737904
Case 4:17-cv-10963-MFL-SDD ECF No. 213 filed 04/24/20        PageID.3748    Page 4 of 5




 Amended Purchase Agreement, free and clear of all liens, claims and

 encumbrances, pursuant and subject to, the terms of the Amended Purchase

 Agreement, with all contingencies waived.

           4.   The Receiver is authorized to enter into the Amended Purchase

 Agreement.

           5.   The Notice Requirements of 28 U.S.C. §2002 have been satisfied.

           6.   This Court’s October 2, 2019 Order Compelling Bobbie Kirby to

 Execute and to Deliver to Receiver’s Title Company (I) Signed Escrow Agreement

 and Discharge of Lien, and (II) Letter of Instructions Regarding Recording of

 Discharge of Lien, in Connection with Closing on Sale of Real Estate Located at

 4488 Bristol Road, Flint Township, Michigan [Docket No. 187] remains in full

 force and effect and Ms. Kirby must comply with the obligations set forth therein.

           7.   In connection with the closing under the Amended Purchase

 Agreement, the Receiver is authorized to execute any and all documents

 reasonably required to consummate the sale of the Property, and to take all steps

 reasonable and necessary related thereto, including but not limited to, the payment

 of usual and customary pro-rations and all ordinary and necessary closing costs

 and commission to Signature Associates.

           8.   All liens against the Property shall be transferred to the proceeds of

 sale, and shall not be disbursed, pending further order of this Court (provided,


                                            4
 4737904
Case 4:17-cv-10963-MFL-SDD ECF No. 213 filed 04/24/20      PageID.3749   Page 5 of 5




 however, that unpaid taxes and water bills which constitute a lien against the

 Property, may be paid at the time of closing). This includes the liens of Old Kent

 Bank, Goyette Mechanical and Bobbie Kirby, unless discharged prior to closing.

 The proceeds claimed by Bobbie Kirby shall be held in accordance with the

 Escrow Agreement previously executed by Bobbie Kirby and the Receiver.

           IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

 Dated: April 24, 2020


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 24, 2020, by electronic means and/or ordinary
 mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         5
 4737904
